Citation Nr: 1144325	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and from October 1980 to August 1981.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision in which the RO determined that new and material evidence had not been received to reopen the Veteran's previously-denied claim of entitlement to service connection for PTSD.  A notice of disagreement was received in August 2008, a statement of the case (SOC) was issued in July 2009, and a substantive appeal was received in August 2009.  Even though the Veteran asked to reopen a claim of entitlement to service connection for PTSD, the issue on appeal has been recharacterized as described on the title page as a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, since he has been assessed with PTSD, depression, and alcohol abuse.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran and his mother presented testimony at a Board hearing in July 2011.  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal is REMANDED to the RO, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran testified that he now receives disability from the Social Security Administration (SSA).  As the most recent SSA records in the claims file pertain to the SSA's initial denial of his disability claim in May 2007, it is clear that there are outstanding SSA records which have not been obtained.  On remand, the RO should make arrangements to obtain copies of any subsequent SSA determinations after May 17, 2007 and any underlying medical records from the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2) (2011).

In statements and testimony, family members have confirmed that the Veteran was not the same person after his discharge from the Army, but have not specifically linked it to the Veteran's stressor claiming it was the result of Survival Evasion Resistance Escape (SERE) training in the Fall of 1977 while stationed with the Rangers at Ft. Lewis.  A November 2007 Army Board of Corrections decision reflects that, in making their decision, the board of corrections reviewed the Veteran's Official Military Personnel File (OMPF), which showed that he received two nonjudicial punishments-one in April 1978 for being AWOL and another in February 1981 for wrongfully engaging in a fist fight with another soldier-and tends to confirm behavioral changes after the Fall of 1977.  However, documentation with regard to these incidents is not among the service personnel files contained in the claims file now or at the time of the Board's December 2006 decision, denying service connection for PTSD.  Thus, although a May 2008 Department of the Army response reveals that student records pertaining to 1977 at the Army's SERE school are no longer available, on remand, the RO should obtain a complete copy of the Veteran's OMPF to see if it contains a list of training courses taken by the Veteran while stationed at Ft. Lewis.  See 38 C.F.R. § 3.159(c)(3).

Further, the Board notes that, on a DB-300 dated May 14, 2007, a VA psychologist provided a statement in support the Veteran's New York State workers' compensation claim, indicating that his PTSD was related to military service.  No other state workers' compensation records are associated with the claims file.  On remand, the RO should obtain available workers' compensation records from New York State.  See 38 C.F.R. § 3.159(c)(1).

Moreover, the Veteran testified that initially he received treatment through the VA Hudson Valley Healthcare System for PTSD.  In March 2008, he relocated to Florida.  However, it appears that the most recent VA treatment records associated with the claims file are from June 2008.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from June 2008 to the present.  See 38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the notice given by the RO in a May 2008 with respect to what was deemed insufficient by the Board, in its December 2006 decision was incorrect.  As the Board denied service connection for PTSD due to the absence of credible evidence that any claimed in-service stressor occurred.  In that decision, the Board found that the Veteran had failed to provide sufficient information so that VA could verify that he had witnessed the death of a friend during a parachute jump and that his participation at the Army's SERE school had not been corroborated by service department records.  Thus, in view of the need to return the case for additional development, it seems appropriate to direct that additional notice consistent with the decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), be provided by the RO to ensure full compliance with the Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with an appropriate VCAA letter with respect to the issue on appeal.  The VCAA notice should explain to the Veteran what constitutes new and material evidence to reopen a service connection claim and what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the Board's December 2006 denial of service connection for an acquired psychiatric disability, claimed as PTSD and depression, as required in Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, request that the Veteran provide authorization to enable VA to obtain workers' compensation records from New York State.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO should contact the SSA and obtain copies of all administrative determinations after the May 17, 2007 (with associated medical records) pertaining to any claim for disability/supplemental income benefits by the Veteran.

3.  The RO should obtain a complete copy of the Veteran's OMPF and/or Military Personnel Records Jacket (MPRJ).  In doing so, VA should contact the National Personnel Records Center (NPRC), the Department of the Army, and any other appropriate records repository.  In contacting any records custodian, provide copies of both of the Veteran's DD Forms 214.  

The RO is reminded that it should continue efforts to procure the relevant records relating to the Veteran's active duty in the Army until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  The RO should obtain VA treatment records from the Daytona Beach VA outpatient clinic, from June 2008 to the present.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

5.  After completion of the above, and any additional development deemed necessary, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental SOC and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


